Citation Nr: 0708195	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  03-23 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating for traumatic 
arthritis of the cervical spine in excess of 10 percent prior 
to March 11, 2005.

2.  Entitlement to an initial disability rating for traumatic 
arthritis of the cervical spine in excess of 30 percent since 
March 11, 2005. 


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from September 1980 to 
October 2000.

The instant appeal arose from an August 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which granted a claim for 
service connection for traumatic arthritis of the cervical 
spine and assigned a noncompensable disability evaluation.  
By rating decision dated in July 2005, a higher initial 
evaluation of 10 percent was awarded for the period prior to 
March 11, 2005, and a 20 percent rating was awarded for the 
period beginning on March 11, 2005.  Thereafter, an October 
2006 rating decision awarded a higher evaluation of 30 
percent for the period beginning March 11, 2005.


FINDINGS OF FACT

1.  Prior to March 11, 2005, the evidence does not show 
moderate limitation of motion of the cervical spine; or 
moderate intervertebral disc syndrome; or muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position; or forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or the combined range of motion of the cervical 
spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour; or incapacitating episodes of intervertebral 
disc syndrome; and there were no associated objective 
neurologic abnormalities. 

2.  Since March 11, 2005, the evidence does not show 
unfavorable ankylosis of the entire cervical spine; or 
incapacitating episodes of intervertebral disc syndrome; and 
there were no associated objective neurologic abnormalities. 




CONCLUSIONS OF LAW

1.  Prior to March 11, 2005, the criteria for an evaluation 
in excess of 10 percent for the service-connected traumatic 
arthritis of the cervical spine have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 
5242, 5243 (2006) ; 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 
5293, 5295 (2001).

2.  Since March 11, 2005, the criteria for an evaluation in 
excess of 30 percent for the orthopedic manifestations of the 
service-connected traumatic arthritis of the cervical spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.27, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5237, 5242, 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that higher disability ratings are 
warranted for his service-connected cervical spine disorder.  
The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

As this case involves the initial evaluations assigned for 
the service-connected cervical spine disorder, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board has considered the requirements of 
Fenderson.  

Entitlement to a rating in excess of 10 percent for service-
connected traumatic arthritis of the cervical spine prior to 
March 11, 2005

Several versions of the spine regulations were in effect 
during this period.  Under the "old" regulations, a higher, 
20 percent, rating is warranted if there is moderate 
limitation of motion of the cervical spine; if there is 
moderate intervertebral disc syndrome with recurring attacks; 
or if there is lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2000).  

A higher rating is not warranted under the "old" 
regulations prior to March 11, 2005.  Prior to March 11, 
2005, the evidence does not show moderate limitation of 
motion of the spine, moderate intervertebral disc syndrome 
with recurring attacks, or muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  The medical evidence during this period 
consists of a private orthopedic assessment dated in 2000 
which noted that the veteran complained of neck pain which 
was aggravated by working with his arms above shoulder level.  
Neuromuscular evaluation was essentially normal.  Range of 
motion of the cervical spine was flexion of 60/65 degrees, 
extension of 60/75 degrees, right lateral flexion of 30/45 
degrees, left lateral flexion of 35/45 degrees, and bilateral 
rotation of 65/90 degrees.  The first number represents the 
veteran's range of motion and the second refers to normal 
range of motion.  X-rays revealed moderate spondylosis with 
disc thinning at C3/4.

The findings of the 2000 assessment do not equate with any of 
the criteria for a rating in excess of 20 percent under the 
old regulations.  In particular, as the veteran had almost 
full flexion and significant motion otherwise in the cervical 
spine, the preponderance of the evidence is against a finding 
of moderate limitation of motion of the spine.  

The Board has considered the application of 38 C.F.R. § 4.40 
(consider 'functional loss' 'due to pain'), and 38 C.F.R. § 
4.45 (consider '[p]ain on movement, swelling, deformity, or 
atrophy on disuse' in addition to '[i]nstability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing', incoordination, and excess 
fatigability) in this case.  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, an increased rating is not 
warranted for limitation of motion of the cervical spine on 
the basis of these regulations.  The limitation of motion of 
the cervical spine was, at most, slight, even with 
consideration of DeLuca factors.  He was able to ambulate and 
climb onto the examining table without difficulty and his 
handgrip measured 80 pounds on his right (dominant) and 70 
pounds on his left. Further, the 2000 examiner noted that the 
symptomatology did not prohibit him from doing his job.   

Amendments to the criteria governing the evaluation of spine 
became effective while the veteran's appeal was pending.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).  The 
Board will not consider these regulatory amendments prior to 
their effective dates in September 2002 and September 2003.  
38 U.S.C.A. § 5110(g) (West 2002).  

The amended, or "new", regulations provide that a 20 
percent rating for a cervical spine disorder can be granted 
where forward flexion of the cervical spine is greater than 
15 degrees but not greater than 30 degrees; or the combined 
range of motion of the cervical spine is not greater than 170 
degrees; or muscle spasm or guarding is severe enough to 
result in abnormal gait or abnormal spinal contour; or there 
are incapacitating episodes of intervertebral disc syndrome.  
In addition, associated objective neurologic abnormalities 
can be evaluated separately.
 
However, a higher rating is not warranted under the amended 
regulations, either.  The flexion of the cervical spine was 
60 degrees, far in excess of the 30 degrees required for the 
20 percent evaluation.  Also, the combined range of motion of 
the cervical spine was 315 degrees, again, far in excess of 
the 170 degree criteria necessary for a 20 percent rating 
under the new regulations.  In addition, the 2000 examiner 
noted a normal gait, and the neurovascular assessment was 
essentially normal.  There is no evidence, and the veteran 
does not contend, that he has required bed rest and treatment 
by a physician at any time prior to March 11, 2005.  These 
findings rule out the possibility of a higher rating for 
intervertebral disc syndrome or the assignment of separate 
evaluations for neurologic abnormalities.  

Entitlement to a rating in excess of 30 percent for service-
connected traumatic arthritis of the cervical spine prior to 
March 11, 2005

Only the new regulations apply to the period after March 11, 
2005.  Thus, in order for the veteran to be entitled to a 
rating in excess of the 30 percent currently assigned for 
this period, the evidence must show unfavorable ankylosis of 
the entire cervical spine; or incapacitating episodes of 
intervertebral disc syndrome; or associated objective 
neurologic abnormalities which would warrant separate 
disability evaluations.

However, none of these criteria are met.  The preponderance 
of the evidence is against a finding of unfavorable ankylosis 
of the entire cervical spine.  The March 2005 and September 
2006 VA spine examinations both demonstrate significant range 
of motion in the cervical spine.  The 2005 examination report 
reveals range of motion of the cervical spine of 20/45 
degrees flexion and extension, right and left lateral flexion 
of 10/45 degrees, and right rotation of 40/80 degrees, and 
left rotation of 60/80 degrees.  While the 2006 examination 
report shows a decreased range of motion, it also does not 
reveal any ankylosis.  The 2006 examination report reveals 
range of motion of the cervical spine after repetitive 
testing of 10 degrees flexion and extension, and right and 
left rotation of 40 degrees.

Likewise, a higher evaluation is not warranted based upon 
incapacitating episodes of intervertebral disc syndrome or 
objective neurologic abnormalities.  The veteran denied any 
significant upper extremity radicular symptoms in both the 
2005 and 2006 examinations.  During the 2006 examination, he 
stated that he had lost no time off from work in the last 
year due to his cervical spine condition.  He also denied any 
episodes of incapacitating neck pain or flare-ups in the last 
year that required bed rest or hospitalization.  The 2006 
examination report also noted negative Spurling sign, 
negative foraminal compression, and upper extremity motor 
function of 5/5.  For these reasons, a higher rating for 
traumatic arthritis of the cervical spine is not warranted 
for the period from March 11, 2005.

Duty to notify and duty to assist

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (CAVC or Court) held that proper notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").  Notice should be given to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

In August 2003, July 2005, May 2006, and August 2006 letters, 
VA addressed the four notice elements, above.  The 2003 
letter notified him of the basic elements of a successful 
claim for a higher rating.  The letters also informed him 
what evidence VA would seek and what evidence he was expected 
to provide.  With respect to the fourth element of a valid 
notice, the 2005 letter specifically notified the veteran 
that he could submit any pertinent evidence in his 
possession.  The timing of the notice letters did not comply 
with the requirement that notice must precede adjudication.  
However, the Court acknowledged that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Pelegrini at 120.  

The veteran was provided notice of the assignment of 
effective dates and disability ratings in the 2006 letters.  
Given that the case was readjudicated in the October 2006 
supplemental statement of the case, after all the notice 
letters had been provided, there is no prejudice to the 
veteran in proceeding with the denial of the claim on appeal.  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  This case 
was remanded by the Board in 2006 for further development.  
Service medical records and private medical records have been 
associated with the claims folders.  The veteran has not 
identified any additional available evidence which is 
pertinent to the claims adjudicated in this decision and 
where reasonable efforts have not been made to associate it 
with the claims folder.  Further, three VA examinations were 
developed with regard to the cervical spine claim.  The Board 
therefore finds that VA has satisfied its duty to notify and 
assist.  


ORDER

An initial disability rating for traumatic arthritis of the 
cervical spine in excess of 10 percent prior to March 11, 
2005, is denied.

An initial disability rating for traumatic arthritis of the 
cervical spine in excess of 30 percent since March 11, 2005, 
is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


